Citation Nr: 0125699	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-06 360	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for an anxiety neurosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946, and from January 1948 to January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the 
veteran's claim for an increased rating for an anxiety 
neurosis.

This appeal was previously before the Board and was remanded 
to the RO in September 2000 and May 2001.  The appeal is once 
again before the Board.


FINDING OF FACT

The veteran's clinical signs and manifestations of his 
anxiety neurosis are controlled by continuous medication, 
and; while on medication, the veteran's anxiety does not 
result in social and occupational impairment consistent with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
symptoms such as depressed mood, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for anxiety neurosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001), 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

The record reflects that the veteran in this case has 
submitted previous claims for an increased rating evaluation 
for his service-connected anxiety neurosis, with the most 
recent submission having been in December 1997.  On the 
occasion of this particular submission, the veteran 
referenced certain VA medical evidence pertaining to the on-
going treatment of his anxiety disorder at both the Houston 
and Austin, Texas VA medical centers (VAMC).  In September 
2000, the veteran was given written notice of the information 
and medical evidence necessary to substantiate his claim.  
Moreover, the RO has developed the record by requesting VA 
outpatient treatment reports, which were identified by the 
veteran.  Once received, the referenced VA medical records 
and reports were then associated with the claims folder, and 
they appear to be intact.  For purposes of evaluating his 
service-connected anxiety neurosis, the RO also provided the 
veteran with a VA examination in November 1998, November 2000 
and June 2001. A copy of each examination report has been 
associated with the file.  Further, the rating decisions, 
statements of the case, and supplemental statements of the 
case, which have been rendered during the pendency of this 
appeal, addressed the law and the evidentiary shortcomings of 
the veteran's claim.  The veteran has not alluded to any 
other evidence not of record, and indeed, the Board is unable 
to identify any such evidence.  Thus, adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the claim of entitlement to an increased rating 
for an anxiety neurosis is ready for appellate review.

Factual Background

Entitlement to service connection for a conversion reaction 
was granted to the veteran in a September 1952 rating 
decision, and a 10 percent rating was assigned.  By a June 
1959 rating decision, the veteran's disability rating for his 
service-connected conversion reaction was reduced to a zero 
percent (noncompensable) rating.  In March 1993, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as an anxiety neurosis, and increased the rating 
to 10 percent disabling.

In December 1997, the veteran filed a new claim for an 
increased rating for his anxiety neurosis.  In support of 
this claim, the RO received VA medical records dated between 
January 1995 and June 2000.  These records include a December 
1996 notation, which indicates that the veteran was seen for 
his anxiety condition.  This notation reflects that he had a 
past history of having had this condition for the past five 
years and a history of having taken the medication Lorazepam 
for the condition.  On the occasion of his visit, the veteran 
reported a good mood and depression most of the time.  He 
reported that he had a good appetite, and he indicated that 
he slept well.  He also advised that for several years he had 
had no libido, which was not troublesome.  The veteran also 
reported great benefits with side effects from his present 
regiment.  Objective findings indicated the veteran was 
alert, cogent, and pleasantly bright.  The assessment was 
that he had a chronic anxiety disorder, and the plan was to 
have the veteran continue his medication and return to the 
clinic in three months.  

An April 1997 notation indicates that upon being seen on this 
occasion, the veteran reported that his mood was good most of 
the time, but in the recent weeks he had experienced some 
sadness due to the death of his father.  It was noted that he 
had little socializing with others, but he had a very strong 
connection with his wife.  
Finally, the veteran reported that he was sleeping well with 
his medication.  Objective findings indicated he was alert, 
cogent, loquacious, calm and eurythmic with some sadness due 
to the loss of his father.  The assessment was that the 
veteran had generalized anxiety disorder, and the plan was to 
have him continue his medication.

A December 1997 notation indicates the veteran at this time, 
had "no new problems", or "noted distress."

In November 1998, the veteran underwent a VA neuropsychiatric 
compensation examination.  The veteran self-reported that he 
been in the Air Corps when in approximately 1952, he had a 
sudden pounding heart, weak knees, an extreme sense of 
anxiety, poor concentration, sweating and temper flares.  It 
was noted that the veteran's records were sparse or 
nonexistent before 1994.  The veteran was also described as a 
poor historian, but it was noted that he had been treated 
with Librium at that time with a notable response.  The 
veteran was then treated at the Austin VAMC in 1992 where he 
was placed on the medication Lorazepam and for awhile on 
Amitriptyline to help him sleep at night.  According to the 
veteran, this medication apparently had adverse side affects 
as did Trazodone, so he has been on 1 milligram of Lorazepam 
two to four times a day and one at night time ever since. He 
indicated that as long as he took his medication, his 
occupational functioning and interpersonal functioning was 
not impaired.  When he did not take the medication, the 
anxiety was to such a degree that he was incapacitated.

In regards to his occupational background, the veteran 
advised that at the end of ten years of service, he left the 
Air Force and went into civil service jobs, wherein he worked 
as an aircraft electrician at Kelley Field in San Antonio, 
Texas.  He then retired from that work in 1974, and since 
then until recently, he worked at odd jobs as a mechanic in 
lawn mower repair and as a small engine mechanic.

Socially, the veteran indicated that he watched television, 
read, and did "practically nothing."  He advised that he 
handled his own money, did not smoke, and had no history of 
alcohol use or illicit drug use.  He indicated that he has 
been married for 55 years, and he has two grown daughters.  
In regards to the veteran's symptoms, it was noted that the 
veteran has no psychotic symptomatology.  He did have panic 
attacks if he went off of his medication.  When the veteran 
has the anxiety episodes, he has weakness in the knees, 
palpitations, sweating, tremulousness, a clouded sensorium, 
and a deep sense of doom.

Upon mental status examination, the veteran was described as 
cooperative and oriented times three.  The examiner noted 
that the veteran tended to be garrulous, and he rambled.  The 
veteran's wife was described as helpful in keeping him on 
tract.  During examination the veteran maintained good eye 
contact, and his mood was euthymic.  He followed a logical 
sequence of events except for his tendency to overly describe 
details, which were not important to the interview.  His 
recall was impaired.  In this context, the examiner noted 
that the veteran could name the past three presidents, but 
did not remember three items.  He had no insight although his 
social judgment was intact and he was capable of abstracting 
arithmetic reasoning.

The veteran's final diagnosis was general anxiety disorder 
with panic.  He was assigned a global assessment functioning 
of 71, and he was deemed capable of managing his own affairs.

In November 2000 the veteran underwent an additional VA 
compensation examination.  When asked about his current 
psychiatric problems, the veteran reported that he got shaky, 
and he indicated that he took medication.  He could not name 
the medications, nor could he name the physicians who were 
caring for him.  It was noted that the veteran was currently 
on 12 different medications.  His psychotropic medications 
included Buspirone and Lorazepam.  The veteran indicated that 
he had problems with his memory.  The veteran advised that he 
could not remember names and could not follow directions.  
According to the veteran his medications sometimes helped 
him, but sometimes, they did not.  He indicated that at 
times, he needed to take extra medication at night.  Lastly, 
the veteran knew his home address, but he could not spell his 
street name, and he did not know his zip code, or telephone 
number.

Due to the fact that the veteran's memory appeared be 
severely impaired, his wife was invited into the interview to 
assist with the veteran's history.  It was noted that the 
veteran was married in 1943.  He has two daughters.  Although 
he knew names age of his daughters, he did not their ages.  
He has four grandchildren however, he did not know their 
ages, nor did he know their names.

It was noted that currently, the veteran lived with his wife.  
The examiner also noted that the veteran was unable to walk 
without assistance.  He could not leave the house without 
assistance.  He needed supervision for bathing and and 
dressing.  All of his instrumental activities of daily living 
were performed by his wife.  She confirmed that he had 
difficulty following conversations.  According to the 
veteran's wife, he did not even remember what he watches on 
television.

A symptom review was also conducted with the veteran.  He 
denied psychiatric symptoms.  He admitted feeling depressed 
sometimes.  His sleep was up and down.  He was not interested 
in much of anything.  He felt okay about himself.  He 
complained of decreased energy and concentration.  His 
appetite was alright.  No psychomotor abnormalities were 
noted, and the veteran denied suicidal ideation.

Upon mental status examination of the veteran, he was 
described as reasonably groomed.  His speech was minimal, but 
fluent and somewhat slow.  He mood was subdued.  His affect 
was blunted, which was appropriate to his expressed thoughts.  
No liability of affect was noted.  The veteran's thought 
process was coherent.  He was without any signs or symptoms 
of a psychotic process.  It was noted that at the time of his 
interview, the veteran was without any specific ideas, 
intentions, or plans of harming himself or others.  

Although the veteran was described as awake, alert, and 
oriented, it was noted that he thought it was a Monday in 
October, sometime in the winter.  He did not know the date of 
the month.  He knew he was on the fifth floor of the VA, but 
he did not know he was in Pearland, Houston.  He did not the 
country he was in.  After two tries, he could repeat three 
words, but he could not recall the words after five minutes.  
He was unable to perform serial 7 subtractions or serial 3 
subtractions.  He could not spell five letter words forwards.  
He was able to spell his last name, which had five letters 
forward, but he was unable to spell his last name backwards.  
The veteran was unable to repeat no if, ands, or buts.  He 
could not write a sentence and could not copy intersecting 
pentagons.  His overall score on the Folstein Mini Mental 
Status exam was 15 out of 30.  The examiner assessed that the 
veteran's fund of information was impaired.  The veteran's 
insight and judgment was described as minimal.

The examiner's assessment was an axis I diagnosis of 
dementia, not otherwise specified and anxiety disorder not 
otherwise specified.  The veteran was assigned a global 
assessment of functioning score of 30, and he was deemed 
competent for VA purposes.  The examiner noted the veteran's 
overwhelming symptomatology was that of dementia based on the 
veteran's inability to remember for example, the ages of his 
daughter, his telephone number etc.  The examiner also 
referenced the veteran's mini mental status exam score of 
15/30 indicating a significant degree of dementia.  Finally, 
he noted that the veteran's symptoms of anxiety were 
inconsequential.

The examiner's impression was that, at the current time, the 
veteran's symptoms of dementia were as likely as not the 
major cause of his inability to be employed on the 
competitive market.  He further indicated the symptoms were 
also the reason the veteran was currently in need of aid, 
attendance and homebound status.  Lastly, the examiner 
advised that he assigned a global assessment of functioning 
(GAF) score of 30 because the veteran was unable to function 
in almost all areas.  Secondary to his dementia the veteran 
had difficulty following conversations, and he did not have 
friends.  Lastly, he had no desire to do anything because his 
stimuli in the environment was so overwhelming secondary to 
problems processing that information because of his dementia.

In January 2001, the veteran submitted a Houston VAMC 
psychiatry outpatient note, which reflects that the veteran 
reported eating and sleeping well.  It was noted he had no 
physical complaints however, on this occasion, he described 
his anxiety as "worse."  He reported feeling anxious and 
overwhelmed.  On mental status exam, the veteran's attitude 
was described as engageable.  His psychomotor was normal.  
His mood was euthymic.  His thoughts were goal-directed.  He 
had no psychosis or suicidal ideas.  He was oriented to 
person, place and time.  The assessment was an axis I 
diagnosis of not otherwise specified anxiety disorder.  A GAF 
score of 60 was assigned.  The examiner noted that the 
veteran had difficulty adapting to change and subsequently, 
he became anxious.  Continued treatment with anti-anxiety 
medications was required.

In June 2001, the veteran again underwent a VA compensation 
examination by the same individual who examined him in 
November 2000.  Prior to the examination of the veteran, the 
examiner reviewed his own findings from the veteran's 
previous November 2000 VA compensation examination in 
addition to again reviewing the veteran's claims file.  The 
examiner assessed that on this occasion, he was unable assign 
a GAF score for the veteran, which would be meaningful in any 
way.  Instead, on the occasion of his June 2001 examination, 
the examiner assigned a GAF score of zero, indicting 
inadequate information.  The examiner indicated this 
assignment was based on the fact that the veteran's 
presentation was variable.  

According to the examiner, a review of the veteran's progress 
notes indicated he was more functional than he presented 
himself on the occasion of his November 2000 examination, 
wherein he presented as being totally dependent.  The 
examiner noted that currently, the veteran and his wife had 
reported a much greater degree of independence.  According to 
the veteran's wife, the veteran was getting along well with 
people.  Therefore, based on the uncertainty of the 
historical information obtained from the veteran and his 
wife, the examiner advised that he was unable to assign any 
meaningful GAF score.  The examiner did point out that the 
only objective evidence in reference to the veteran was his 
Folstein Mini Mental Status Exam (MMSE), which noted a 
variety of cognitive problems.  For example, the veteran was 
given the Folstein MMSE twice, and he scored below 20 on each 
occasion.  With regards to this examination, the veteran had 
a problem with attention, concentration, short-term recall, 
spatial ability, writing ability, agnosia, mathematical 
ability, general information, and abstract thinking.  As 
such, the examiner advised that it would be reasonable to 
adopt the GAF score assigned by another examiner, which had 
been consistently at 60 over the course of treatment for 
anxiety.

Additional VA treatment records, dated from May 1998 to July 
2001, contain several notations indicating the veteran was 
treated on various occasions for his anxiety throughout 1998 
through July 2001.  In general, on each occasion that the 
veteran was seen, notations indicated he had a history of 
anxiety disorder which was stable on Lorazepam.  On mental 
status examination, his attitude was described as engagable.  
His psychomotor skills were normal, and his mood was 
euthymic.  His affect was reactive.  He had goal-directed 
thoughts and no psychosis or suicidal ideation.  The general 
assessments were that the veteran had an axis I diagnosis of 
not otherwise specified anxiety disorder.  A GAF score of 60 
was consistently assigned.  The on-going plan of treatment of 
the veteran included treatment with anti-anxiety medications.

Legal Analysis

The veteran contends that an increased rating in excess of 10 
percent is warranted for his service-connected anxiety 
neurosis.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

The veteran's anxiety neurosis is rated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (effective from November 7, 
1996).  Under this diagnostic code, a 10 evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease with work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130.

In light of the applicable criteria and upon a review of the 
evidence in this case, the Board determines that the 
disability picture for the veteran's anxiety neurosis more 
nearly approximates the criteria for a 10 percent rating 
evaluation, in that the symptoms associated with the 
veteran's anxiety neurosis are controlled by continuous 
medication.  Id.  In this regard, the record reflects that as 
far back as service, the veteran was given Librium for an 
anxiety attack.  Then, in 1992, the veteran was given 
prescription medication to induce sleep and reduce his 
anxiety.  Most notably, the veteran has been taking the 
prescription medicine Lorazepam.  During his November 1998 VA 
examination, the veteran indicated that as long he took his 
medication, his occupational functioning and interpersonal 
functioning were not impaired.  He explained that when he did 
not take the medication, the anxiety was to such a degree 
that he was incapacitated.  He also indicated that he would 
have panic attacks if he went off of his medication.  More 
recently, in November 2000, the veteran continued to indicate 
that his medication was helpful, although he advised that 
sometimes the medication was not always helpful.  On these 
occasions, the veteran took extra medication at night.  
Finally, multiple treatment reports, dated from 1998 through 
2001, indicate the veteran's anxiety was stable with the 
medication Lorazepam.  Based on the fact that the pertinent 
medical evidence of record reflects that symptoms associated 
with the veteran's anxiety has been and is controlled by his 
continuous use of Lorazepam, the schedular criteria for a 10 
evaluation has clearly been satisfied.  Id.

A rating in excess of 10 percent, however, is not warranted 
as there is no evidence of increased symptomatology, which is 
consistent with the criteria necessary for a 30 percent 
evaluation.  For instance, the pertinent medical evidence of 
record does not reflect symptomatology which has affected the 
veteran's occupational reliability and productivity.  The 
bulk of the veteran's outpatient treatment reports and each 
of his VA examinations consistently indicate that he was well 
oriented as to person, place and time.  The veteran's 
emotional state showed no signs of suicidal ideation both 
presently, and in the past.  While the veteran indicated that 
he experienced depression, there is no indication that this 
symptom occurred frequently or even weekly.  Often, the 
veteran described his mood as good.  The veteran was also 
observed to be without any signs or symptoms of a psychotic 
thought process; and his affect was described as appropriate 
at all times.  Indeed, the evidence of record shows that 
following his examination in November 1998 and throughout his 
outpatient treatment in 1998 through July 2001, the veteran 
received a GAF score of 71 and 60, which was productive of no 
more than slight to moderate social and occupational 
impairment.  See 38 C.F.R. § 4.130 (2001) (incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), for rating purposes).

Further, while the medical evidence of record reflects that 
the veteran has an impaired memory recall in addition to a 
variety of cognitive problems, it has been noted that the 
examiner, who evaluated the veteran both in November 2000 and 
June 2001, has attributed these existing impairments to the 
veteran's overwhelming symptomatology of dementia and not 
anxiety.  The examiner's impression was that at the time of 
the veteran's November 2000 examination, the veteran's 
symptoms of dementia were as likely as not, the major cause 
of his inability to be employed on the competitive market.  
Prior to this assessment, the veteran had advised that at the 
end of ten years of service, he left the Air Force and went 
into civil service jobs, wherein he worked as an aircraft 
electrician.  He then retired from that work in 1974, and 
since then until recently, he worked at odd jobs in lawn 
mower repair and as a small engine mechanic.  As previously 
noted, the veteran indicated that as long as he took his 
medication, his occupational functioning was not impaired.

Socially, the veteran indicated that he watched television, 
read, and did "practically nothing."  The same above-
referenced examiner opined that the veteran had no desire to 
do anything because his stimuli in the environment was so 
overwhelming secondary to problems processing that 
information because of his dementia.  Nevertheless, in 
regards to family relations, the evidence indicates the 
veteran has established and maintained effective 
relationships.  He has been married to his wife since 1943.  
An April 1997 notation indicates that while the veteran had 
little socializing with others, he had a very strong 
connection with his wife.  In addition, the veteran has two 
daughters and four grandchildren, and there is no indication 
in the record that his relationship with either is strained 
or troubled.  In view of the foregoing, the Board determines 
that the criteria for a 30 percent rating are not met.  
Accordingly, an increased rating in excess of 10 percent for 
the veteran's anxiety neurosis is not warranted.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case to the appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See Shipwash v. Brown, 8 Vet. App. 218 
(1995).  In this regard, the record does not reflect that the 
veteran's anxiety neurosis has recently required him to 
undergo hospitalization, nor does the record reflect that the 
veteran's anxiety neurosis ever interfered with his 
employment prior to retirement.  While anxiety may well cause 
the veteran some impairment in his daily activities, there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for anxiety.  Therefore, based on the evidentiary 
record, the Board finds that the aforementioned assignment of 
a 10 percent schedular rating, under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, has already adequately addressed as far 
as can practicably be determined, the average impairment of 
earning capacity due to the veteran's anxiety neurosis.  
Therefore, the criteria for submission for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an increased rating for the veteran's an 
anxiety neurosis.

Full consideration has been given to the requirements of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for an anxiety neurosis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

